OPINION
By THE COURT.
The court has carefully considered the assignments of error, the briefs and oral arguments of counsel and is of the opinion that none of the. assigned errors is well taken, the sixth, which raised the question of the constitutionality of §5511.01 R. C., having been withdrawn. Judge Leach in a lengthy, well-considered opinion, discussed all of the legal questions presented and which we feel requires no further elaboration or explanation, as no useful purpose would be served.
The court is in full accord with the same and the judgment is ordered affirmed.
PETREE, PJ, BRYANT and MILLER, JJ, concur.